Name: Commission Regulation (EC) No 1263/97 of 1 July 1997 deferring the final date for sowing certain arable crops in certain regions in the 1997/98 marketing year
 Type: Regulation
 Subject Matter: Europe;  agricultural policy;  plant product
 Date Published: nan

 2 . 7 . 97 fENl Official Journal of the European Communities No L 174/ 19 COMMISSION REGULATION (EC) No 1263/97 of 1 July 1997 deferring the final date for sowing certain arable crops in certain regions in the 1997/98 marketing year and/or oilseeds, and/or protein crops and/or linseed for the 1997/98 marketing year should, where necessary, be deferred for certain specific regions; whereas to do so Regulations (EEC) No 1765/92 and (EC) No 658/96 should be waived as permitted by the seventh indent of Article 12 of Regulation (EEC) No 1765/92; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals , Oils and Fats and Dried Fodder, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EC) No 922/97 (2), and in particular Article 12 thereof, Whereas Article 10(2) of Regulation (EEC) No 1765/92 stipulates that, to qualify for the compensatory payments for cereals, protein crops and linseed under the support system for certain arable crops, producers must have sown the seed at the latest by 15 May preceding the relevant harvest; Whereas Article 9 of Commission Regulation (EC) No 658/96 of 9 April 1996 on certain conditions for granting compensatory payments under the support system for producers of certain arable crops (3), as last amended by Regulation (EC) No 843/97 (4), fixes 1 5 May as the final date for oilseeds; Whereas, because of the particular weather conditions this year, the final dates for sowing seeds fixed for Portugal and Sweden cannot be complied with in all cases; whereas, in consequence, the time limit for sowing cereals HAS ADOPTED THIS REGULATION : Article 1 The final dates for crop sowings in Portugal and Sweden for the 1997/98 marketing year are fixed in the Annex hereto for the crops and regions indicated therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 15 May 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 12 . I1) OJ No L 133, 24. 5 . 1997, p. 1 . (') OJ No L 91 , 12 . 4 . 1996, p. 46 . (4 OJ No L 121 , 13 . 5 . 1997, p. 5 . No L 174/20 ( ENI Official Journal of the European Communities 2. 7 . 97 ANNEX Final date for sowing crops for the 1997/98 marketing year Crops Member State Region Final date Cereals , oilseeds , protein crops and Sweden VÃ ¤sternorrland 21 June 1997 linseed JÃ ¤mtland VÃ ¤sterbotten Norrbotten Maize , sunflower Portugal The entire country 21 June 1997